                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Nicholas W. McKinney, SBN 322792
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants COUNTY OF SACRAMENTO,
                                                       DAWN WALKER, JENNIFER LAMB, SACRAMENTO SHERIFF’S
                                                   7   DEPARTMENT OFFICER MA
                                                   8
                                                                                         UNITED STATE DISTRICT COURT
                                                   9                                    EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                       BROOKS BRIDGES and ANITA                              CASE NO. 2:18-cv-02978 MCE EFB
                                                  11
                                                       STENGEL,
                                                  12                                                         STIPULATION AND [PROPOSED]
                                                                         Plaintiff,                          PROTECTIVE ORDER
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   v.                                                    Superior Court of Sacramento County –
                                                                                                             Juvenile Dependency Division
                                                  15   COUNTY OF SACRAMENTO,                                 Case Nos: 237737 and 237738
                                                       DAWN WALKER, JENNIFER LAMB,
                                                  16   SACRAMENTO SHERIFF’S                                  Complaint Filed: 11/14/2018
                                                  17   DEPARTMENT OFFICER MA, and DOES
                                                       1 through 50, inclusive,
                                                  18
                                                                   Defendants.
                                                  19   ___________________________________/
                                                  20           IT IS HEREBY ORDERED:
                                                  21           1.        Subject to and without waiving any objections to the admissibility or discoverability
                                                  22   of any information or documents produced in connection with this Order, the Court orders that
                                                  23   access to and use of such documents and information shall be governed by the provisions of this
                                                  24   Protective Order pursuant to Welfare and Institutions Code § 827. This Protective Order shall apply
                                                  25   to all copies, extracts, and summaries of designated documents.
                                                  26           2.        Plaintiffs BROOKS BRIDGES and ANITA STENGEL (collectively, “Plaintiffs”),
                                                  27   the parents of K.B. and A.B., have filed suit against Defendants COUNTY OF SACRAMENTO,
                                                  28   DAWN WALKER, and JENNIFER LAMB (collectively, “Defendants”), in the matter of Bridges

                                                       {02133792.DOCX}                                      1

                                                                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                   1   et al. v. County of Sacramento, et al., Case No. 2:18-cv-02978 MCE EFB, in the United States
                                                   2   District Court, Eastern Division.
                                                   3            3.       Plaintiffs and Defendants in good faith believe that the following documents contain
                                                   4   information that is (a) confidential, sensitive, or potentially invasive of an individual’s privacy
                                                   5   interests; (b) not generally known; and, (c) not normally revealed to the public or third parties
                                                   6   pursuant to Welfare and Institutions Code § 827.
                                                   7                                                       I.
                                                   8                          DESIGNATION OF CONFIDENTIAL DOCUMENTS
                                                   9            4.       In connection with discovery proceedings in the above-referenced matter, a Welfare
                                                  10   and Institutions Code § 827 Petition for Request for Disclosure of the Juvenile Case File of K.B.
                                                  11   and A.B., was filed by counsel for Defendants in the Superior Court of Sacramento County –
                                                  12   Juvenile Division. The Court, upon review of the Petition, the parties stipulation to a protective
                 350 University Ave., Suite 200




                                                  13   order in the underlying dependency actions and good cause shown, ordered the Juvenile Case File
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   be disclosed to the parties and/or their counsel of record in the matter of In Re: Kira Kamplain
                                                  15   Bridges, Case No. 237737 and In Re: Adrianna Kamplain Bridges, Case No. 237738, subject to
                                                  16   entry of this Protective Order. The documents described herein shall be designated as "
                                                  17   Confidential/Subject to Protective Order, Eastern District of California, Case No. 2:18-cv-02978
                                                  18   MCE EFB." The scope of this Protective Order is limited to the Sacramento County Child Protective
                                                  19   Services Juvenile Case File of the minor child as defined in California Rule of Court 5.552(a).
                                                  20                                                      II.
                                                  21                         RESTRICTIONS OF CONFIDENTIAL DOCUMENTS
                                                  22            5.       The disclosed documents shall be used solely in connection with the civil case of
                                                  23   Bridges et al. v. County of Sacramento, et al., Case No. 2:18-cv-02978 MCE EFB, and in the
                                                  24   preparation and trial of the case, or any related proceeding. The parties do not waive any objections
                                                  25   to the admissibility of the documents or portions thereof in future proceedings in this case, including
                                                  26   trial.
                                                  27   ///
                                                  28

                                                       {02133792.DOCX}                                     2

                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                   1           6.        A party producing the documents and materials described herein shall designate
                                                   2   those materials as confidential by affixing a watermark labeling them " Confidential/Subject to
                                                   3   Protective Order, Eastern District of California, Case No. 2:18-cv-02978 MCE EFB." If any
                                                   4   confidential materials cannot be labeled with this marking, those materials shall be placed in a sealed
                                                   5   envelope or other container that is in turn marked in the same manner.
                                                   6           7.        Pursuant to the grant of an Order from the Sacramento County Superior Court -
                                                   7   Juvenile Division, pursuant to California Rules of Court, Rule 5.552(b)(3), the Documents or
                                                   8   materials designated under this Protective Order as " Confidential/Subject to Protective Order,
                                                   9   Eastern District of California, Case No. 2:18-cv-02978 MCE EFB." may only be disclosed to the
                                                  10   following persons:
                                                  11                     (a)    Parties to the case, their counsel of record, investigators, adjustors, experts,
                                                  12   court reporters, and insurance carriers;
                 350 University Ave., Suite 200




                                                  13                     (b)    Paralegal, clerical and secretarial personnel regularly employed by counsel
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   referred to in subpart (a) immediately above, including stenographic deposition reporters or
                                                  15   videographers retained in connection with this action;
                                                  16                     (c)    Court personnel, including stenographic reporters or videographers engaged
                                                  17   in proceedings as are necessarily incidental to the preparation for the trial of the civil action;
                                                  18                     (d)    Any expert, consultant or investigator retained in connection with this action;
                                                  19                     (e)    The finder of fact at the time of trial, subject to the court’s ruling on in limine
                                                  20   motions and objections of counsel;
                                                  21                     (f)    Witnesses during their depositions in this action; and
                                                  22                     (g)    Current or former employees of a party assisting counsel in the litigation who
                                                  23   have a reasonable need to know the contents of the confidential documents.
                                                  24                                                       III.
                                                  25                                                  GENERAL
                                                  26           8.        Other than the parties' attorneys and any paralegal, clerical and secretarial personnel
                                                  27   regularly employed by them, any person to whom Confidential documents or their information are
                                                  28   to be disclosed shall be provided and required to read a copy of this Protective Order before

                                                       {02133792.DOCX}                                       3

                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                   1   disclosure of such information to that person. Upon reading this Protective Order, such person shall
                                                   2   acknowledge in writing as follows:
                                                   3           I have read the Protective Order that applies in Bridges et al. v. County of Sacramento, et
                                                   4           al., Case No. 2:18-cv-02978 MCE EFB and shall abide by its terms. I consent to be subject
                                                   5           to the jurisdiction of the Sacramento County Superior Court, including without limitation in
                                                   6           any proceeding for contempt.
                                                   7           Such person also must consent to be subject to the jurisdiction of the Sacramento County
                                                   8   Superior Court, including without limitation any proceeding for contempt. Provisions of this
                                                   9   Protective Order, insofar as they restrict disclosure and use of the material, shall be in effect until
                                                  10   further order of this Court.
                                                  11           9.        As to all documents or materials designated as Confidential pursuant to this
                                                  12   Protective Order, the parties agree that they will seek permission from the Court to file the
                 350 University Ave., Suite 200




                                                  13   confidential information under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26 as well
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   as Eastern District of California Local Rule 141. If permission is granted, the confidential material
                                                  15   will be filed and served in accordance with Federal Rules of Civil Procedure 5.2 and 26 as well as
                                                  16   Eastern District of California Local Rule 141.
                                                  17           10.       A party may apply to the Court for an order that information or materials labeled
                                                  18   Confidential are not, in fact, confidential. Prior to applying to the Court for such an order, the party
                                                  19   seeking to reclassify confidential information shall meet and confer with the other party and notice
                                                  20   all individuals to whom the documents pertain. Until the matter is resolved by the parties or the
                                                  21   Court, the information in question shall continue to be treated according to its designation under the
                                                  22   terms of this Protective Order.
                                                  23           11.       Confidential documents disclosed at a deposition shall be designated as Confidential
                                                  24   by so indicating on the record at the deposition. Copies of Confidential documents attached to
                                                  25   deposition exhibits shall maintain their confidential status as set forth in this Protective Order and
                                                  26   be sealed. If any document or information designated as confidential pursuant to this Protective
                                                  27   Order is used or disclosed during the course of a deposition, that portion of the deposition record
                                                  28   reflecting such material shall be stamped with the appropriate designation. The Court reporter for

                                                       {02133792.DOCX}                                     4

                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                   1   the deposition shall mark the deposition transcript cover page and all appropriate pages or exhibits
                                                   2   and each copy thereof, in accordance with this Protective Order. Only individuals who are
                                                   3   authorized by this Protective Order to see or receive such material may be present during the
                                                   4   discussion or disclosure of such material.
                                                   5           12.       Notwithstanding the provisions of Paragraph 3, confidential information produced
                                                   6   pursuant to this Protective Order may not be delivered, exhibited or otherwise disclosed to any
                                                   7   reporter, writer or employee of any trade publication, newspaper, magazine or other media
                                                   8   organization, including but not limited to radio and television media.
                                                   9           13.       Should any information designated confidential be disclosed, through inadvertence
                                                  10   or otherwise, to any person not authorized to receive it under this Protective Order, the disclosing
                                                  11   person(s) shall promptly (a) inform all parties of the recipient(s) and the circumstances of the
                                                  12   unauthorized disclosure to the relevant producing person(s) and (b) use best efforts to bind the
                 350 University Ave., Suite 200




                                                  13   recipient(s) to the terms of this Protective Order. No information shall lose its confidential status
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   because it was inadvertently or unintentionally disclosed to a person not authorized to receive it
                                                  15   under this Protective Order.
                                                  16           14.       After the conclusion of this litigation, all documents and materials, in whatever form
                                                  17   stored or reproduced containing confidential information will remain confidential, and if filed with
                                                  18   the Court shall remain under seal, unless otherwise ordered by the court. All documents and
                                                  19   materials produced pursuant to this Protective Order shall be destroyed at the conclusion of this
                                                  20   litigation. Attorneys may retain copies of confidential information pursuant to their document
                                                  21   retention policies, all documents retained shall remain marked confidential and shall be destroyed
                                                  22   at the end of the retention period. All parties agree to ensure that all persons to whom confidential
                                                  23   documents or materials were disclosed shall be destroyed. "Conclusion" of this litigation means a
                                                  24   final termination of the case following a trial or settlement and resolution of any appeal.
                                                  25           15.       This Protective Order shall remain in full force and effect and shall continue to be
                                                  26   binding on all parties and affected persons after this litigation terminates, subject to any subsequent
                                                  27   modifications of this Protective Order for good cause shown by this Court or any Court having
                                                  28   jurisdiction over an appeal of this action. After this action terminates, any party may seek to modify

                                                       {02133792.DOCX}                                      5

                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                   1   or dissolve this Protective Order by Court order for good cause shown or by the stipulation of the
                                                   2   parties.
                                                   3              16.    The Court shall retain jurisdiction, even after this lawsuit terminates, (a) to make
                                                   4   such amendments, modifications and additions to this Protective Order as it may from time to time
                                                   5   deem appropriate upon good cause shown; and, (b) to adjudicate any dispute respecting the improper
                                                   6   use or disclosure of confidential material.
                                                   7   Dated: January 16, 2020
                                                   8
                                                                                                      By /s/Joseph B. Weinberger (authorized 01/16/2020)
                                                   9                                                         Joseph B. Weinberger
                                                                                                             Attorney for Plaintiffs
                                                  10
                                                  11
                                                  12
                                                       Dated: January 16, 2020                        PORTER SCOTT
                 350 University Ave., Suite 200




                                                  13                                                  A PROFESSIONAL CORPORATION
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                                                      By /s/Nicholas W. McKinney
                                                  15                                                        Carl L. Fessenden
                                                                                                            Nicholas W. McKinney
                                                  16                                                        Attorneys for Defendants
                                                  17                                                        COUNTY OF SACRAMENTO, DAWN
                                                                                                            WALKER, JENNIFER LAMB,
                                                  18                                                        SACRAMENTO SHERIFF’S
                                                                                                            DEPARTMENT OFFICER MA
                                                  19
                                                  20
                                                                  IT IS SO ORDERED.
                                                  21
                                                  22   Dated: March 2, 2020.
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02133792.DOCX}                                     6

                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
